PER CURIAM.
Appellant was adjudicated guilty on a charge of sale of heroin and sentenced to five years in prison “with credit for the original 29 days given plus all credit earned since date of sentence imposed on February 13, 1980.”
The judgment and sentence in this case are affirmed. However, the orders are remanded so that the trial judge may specifically set forth the period of credit time to be allowed. § 921.161(1), Fla.Stat. (1977); Xiques v. State, 369 So.2d 1007 (Fla.2d DCA 1979).
SCHEB, C. J., and GRIMES and CAMPBELL, JJ., concur.